DETAILED ACTION
Responsive to the Election filed July 18, 2022. Applicant’s election without traverse of Group I (claims 1-15 and 19-20) is acknowledged. Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-15 and 19-20 are presented. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the system which comprise various units can be merely software per se (see paragraph [0180] of the Applicant’s specification).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 and 19-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rohani et al (US 2017/0307735).
As per claim 1, Rohani et al teach an information processing apparatus comprising: 
a generation unit configured to generate, as learning data, an image of a virtual space corresponding to a physical space and geometric information of the virtual space (see at least paragraph [0026]); 
a learning unit configured to perform learning processing of a learning model using the learning data (see at least paragraph [0027]); and 
a calculation unit configured to calculate a position and/or orientation of an image capturing device based on geometric information output from the learning model when a captured image of the physical space captured by the image capturing device is input to the learning model (see at least paragraph [0020]).  
As per claim 2 Rohani et al teach wherein the generation unit generates the image and the geometric information using model data representing a geometric shape of the virtual space and at least one of a parameter concerning a viewpoint in the virtual space, which is different from a viewpoint of the image capturing device captured to generate the image of the virtual space, and a parameter concerning an environment of the virtual space (see at least paragraph [0040]).  
As per claim 3, Rohani et al teach wherein the parameter concerning the viewpoint includes at least one of a position and/or orientation of the viewpoint, the number of viewpoints, a moving speed of the viewpoint, and a focal length, a principal point, an exposure time, and a focus position of the viewpoint (see at least paragraphs [0040, 0047]).  
As per claim 4, Rohani et al teach wherein the parameter concerning the environment includes at least one of a parameter that defines an illumination condition in the virtual space, a type of a model arranged in the virtual space, the number of models, and a position, an orientation, and a size of the model (see at least paragraphs [0040, 0047]).  
As per claim 5, Rohani et al teach a unit configured to set the parameter concerning the viewpoint and the parameter concerning the environment (see at least paragraph [0049]).    
As per claim 6, Rohani et al teach wherein the model data is data generated by an apparatus different from the information processing apparatus based on information obtained by three-dimensionally measuring the physical space (see at least paragraphs [0020, 0031, 0032]).    
As per claim 7, Rohani et al teach a unit configured to update the model data based on the captured image and the geometric information output from the learning model when the captured image is input to the learning model (see at least paragraph [0038]).    
As per claim 8, Rohani et al teach wherein the learning unit performs additional learning of the learning model based on the captured image and the geometric information output from the learning model when the captured image is input to the learning model (see at least paragraphs [0040-0043]).    
As per claim 9, Rohani et al teach wherein the generation unit generates the learning data for each predetermined situation (see at least paragraph [0026]), the learning unit performs, for each predetermined situation, the learning processing of the learning model using the learning data generated for the situation by the generation unit (see at least paragraph [0027]), and the calculation unit selects, from the learning model generated by the learning unit for each predetermined situation, a learning model corresponding to a measured situation and calculates the position and/or orientation of the image capturing device based on the geometric information output from the learning model when the captured image is input to the selected learning model (see at least paragraphs [0020, 0040, 0047]).  
As per claim 10, Rohani et al teach wherein the generation unit generates the learning data for each predetermined situation, the learning unit performs the learning processing of the learning model using the learning data and a situation corresponding to the learning data, and the calculation unit calculates the position and/or orientation of the image capturing device based on the geometric information output from the learning model when the captured image and the measured situation are input to the learning model (see at least paragraphs [0049, 0039]).  
As per claim 11, Rohani et al teach wherein the geometric information is a depth map of the virtual space (see at least paragraphs [0033-0046]).  
As per claim 12, Rohani et al teach wherein the generation unit generates the image of the virtual space and the geometric information of the virtual space in a scale within a predetermined range (see at least paragraphs [0021-0022]).  
As per claim 13, Rohani et al teach wherein the captured image and the geometric information output from the learning model have a scale within a predetermined range (see at least paragraphs [0021-0022]).  
As per claim 14, Rohani et al teach a unit configured to generate/update a three-dimensional map of the physical space based on the captured image, the geometric information, and the position and/or orientation of the image capturing device, wherein the calculation unit calculates the position and/or orientation of the image capturing device based on the geometric information and the three- dimensional map (see at least paragraphs [0007, 0020]).  
As per claim 15, Rohani et al teach wherein the calculation unit calculates a position and/or orientation of a vehicle including the information processing apparatus based on the position and/or orientation of the image capturing device (see at least paragraphs [0040, 0047]).  
Claims 19-20 contain similar limitations as the claims above and therefore are rejected under similar rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ramsey Refai whose telephone number is (313)446-4867. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAMSEY REFAI/               Primary Examiner, Art Unit 3661                                                                                                                                                                                         21